Fourth Court of Appeals
                                     San Antonio, Texas
                                MEMORANDUM OPINION
                                        No. 04-12-00452-CR

                                    Hector Augusto GRAMAJO,
                                             Appellant

                                               v.
                                             The ST
                                       The STATE of Texas,
                                             Appellee

                     From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2009CR9359
                            Honorable Mary D. Roman, Judge Presiding

Opinion by:       Luz Elena D. Chapa, Justice

Sitting:          Sandee Bryan Marion, Justice
                  Rebeca C. Martinez, Justice
                  Luz Elena D. Chapa, Justice

Delivered and Filed: December 11, 2013

MOTION TO WITHDRAW GRANTED; AFFIRMED

           Hector Augusto Gramajo was convicted by a jury of intoxication manslaughter. The jury

found Gramajo used or exhibited a deadly weapon during the commission of the offense and

assessed punishment at nine years’ imprisonment. The trial court ordered the sentence to run

consecutively with the sentence imposed for an intoxication assault conviction tried at the same

time. Gramajo timely appealed the trial court’s judgment.

           Gramajo’s court-appointed appellate attorney filed a motion to withdraw and a brief in

which she concluded this appeal is frivolous and without merit. The brief meets the requirements
                                                                                                         04-12-00452-CR



of Anders v. California, 386 U.S. 738 (1967), High v. State, 573 S.W.2d 807 (Tex. Crim. App.

1978), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). Gramajo was provided a

copy of the brief and motion to withdraw and was further informed of his right to review the record

and file his own brief. Gramajo did not file a pro se brief.

         After reviewing the record and counsel’s brief, we find no reversible error and agree with

counsel the appeal is wholly frivolous. See Bledsoe v. State, 178 S.W.3d 824, 826-27 (Tex. Crim.

App. 2005). We therefore grant the motion to withdraw filed by Gramajo’s counsel and affirm the

trial court’s judgment. See id.; Nichols v. State, 954 S.W.2d 83, 86 (Tex. App.—San Antonio

1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996, no pet.). 1


                                                             Luz Elena D. Chapa, Justice


Do not publish




1
  No substitute counsel will be appointed. Should Gramajo wish to seek further review of this case by the Texas Court
of Criminal Appeals, he must either retain an attorney to file a petition for discretionary review or file a pro se petition
for discretionary review. Any petition for discretionary review must be filed within thirty days after either this opinion
is rendered or the last timely motion for rehearing or motion for en banc reconsideration is overruled by this court.
See Tex. R. App. P. 68.2. Any petition for discretionary review must be filed with the clerk of the Court of Criminal
Appeals. See id. R. 68.3. Any petition for discretionary review must comply with the requirements of rule 68.4 of
the Texas Rules of Appellate Procedure. See id. R. 68.4.

                                                           -2-